Order, entered on December 21, 1962, denying motion to dismiss for lack of prosecution, unanimously reversed, on the law and on the facts and as a matter of discretion, with $20 costs and disbursements to appellant, and the motion granted. The excuse offered for the delay of 32 months after joinder of issue was that the case was entrusted to trial counsel who neglected it and was later disbarred. The excuse is unavailing because, aside from other considerations, the trial counsel was suspended some 18 months prior to the instant application, and during that interval nothing was done. Concur — Botein, P. J., Breitel, Rabin, Stevens and Stener, JJ.